Citation Nr: 1646252	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  11-27 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for osteoarthritis of the bilateral hands.  

3.  Entitlement to service connection for carpal tunnel syndrome.  

4.  Entitlement to service connection for a disability affecting the bilateral knees, including arthritis.

5.  Entitlement to service connection for a disability affecting the low back, claimed as back pain and stiffness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On her October 2011 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing.  A hearing was scheduled in October 2016 and notice of the scheduled hearing was sent to the Veteran's address of record; however, she did not appear for the hearing and has not requested that the hearing be rescheduled.  

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is outstanding evidence that may be relevant to the claims on appeal.  

An April 2011 VA treatment record reflects that the Veteran reported she is receiving benefits from the Social Security Administration (SSA).  Because the Veteran did not indicate whether her SSA benefits were awarded for disability or age/retirement purposes, the Board is unable to determine that no reasonable possibility exists that SSA records would help to substantiate her claims.  Therefore, a remand is required in order for VA to obtain the Veteran's SSA records.  

While on remand, the AOJ should also obtain any outstanding VA outpatient treatment records, including records dated prior to April 2011 and those dated from November 2015 to the present, as those records may also contain information or evidence relevant to the claims on appeal.  

In addition to the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the likelihood that her current bilateral hand, knee, and back disabilities were incurred in or are otherwise related to her service.  

Review of the record reveals the Veteran has been variously diagnosed with osteoarthritis of the bilateral hands, including in the digits of her fingers, and carpal tunnel syndrome.  See VA and private treatment records.  The Veteran has also complained of joint pain affecting her knees and low back and, as a result, had a total right knee replacement in December 2014, effusions in her knees drained, and lumbar injections.  See September 2015 VA treatment record.

The Veteran's private physicians have noted that, during service, the Veteran performed work and activities, including a lot of heavy lifting and manual labor, that put a lot of stress on her joints and that she has reported that she began having pain in her hands, wrists and arms during service.  See private treatment records dated July 2010 and January 2011.  In July 2010, Dr. G.L.K. stated that he would write a letter stating that the Veteran's service may have added to her osteoarthritis.  While a letter providing a medical nexus between the Veteran's current disabilities and service is not associated with the record, it appears that the Veteran's private physician believes there may be a relationship between the activities the Veteran performed during service and her current disabilities.  

Indeed, the Board finds that the notations made in the Veteran's private treatment records sufficiently indicate that her bilateral hand, knee, and low back disabilities may be related to her service to trigger VA's duty to afford the Veteran a VA examination and/or opinion, particularly given that she has not been afforded a VA examination in conjunction with those claims.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, on remand, the AOJ should schedule the Veteran a VA examination to determine the nature and etiology of any currently diagnosed bilateral hand, bilateral knee, and low back disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of any SSA disability determination for the Veteran and a copy of the records upon which the determination was based.

2. Obtain any VA outpatient treatment records dated prior to April 2011 and from November 2015 to the present.  

3. After all records have been associated with the claims file, provide the Veteran with an appropriate VA examination(s) to determine the nature and etiology of any currently diagnosed bilateral hand, bilateral knee, and low back disabilities.  

The claims file should be made available for review. 

The examiner should provide a current diagnosis as to the Veteran's bilateral hands, bilateral knees, and low back, including all competent diagnoses reflected in the record since June 2010.  

Then, with respect to each disability, the examiner should provide an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that the disabilities were incurred in or are otherwise related to the Veteran's service.  

A rationale is requested for any opinion given.

4. Readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




